Citation Nr: 0425411	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  02-05 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to waiver of recovery of the overpayment of 
Department of Veterans Affairs (VA) death pension benefits in 
the calculated amount of $48,663.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had active duty from March 1941 to July 1945.  
The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  

In March 2002 the appellant requested to appear at a hearing 
before the Committee.  She canceled her hearing request in 
May 2002.


FINDINGS OF FACT

1.  The appellant was awarded VA death pension benefits in 
March 1980.

2.  The RO notified the appellant in several subsequent award 
notifications that her continued eligibility for death 
pension benefits was based on income and that she should 
notify the VA of any changes in her income, including receipt 
of Social Security income. 

3.  In May 2001, evidence was received that the appellant 
became eligible to receive Social Security disability income 
in December 1990.

4.  In June 2001, evidence was received that the appellant 
received her first Social Security check in May 1992.  

5.  In July 2001, the appellant's death pension benefits were 
terminated effective February 1, 1994, based on the 
appellant's receipt of additional income.  This action 
created an overpayment in the amount of $48,663.  

6.  The claimant's failure to submit information regarding 
the change in her income does not rise to the level of fraud, 
misrepresentation, or bad faith. 

7.  Recovery of the overpayment would be against the 
principles of equity and good conscience.
 

CONCLUSION OF LAW

The overpayment was not due to the claimant's fraud, 
misrepresentation, or bad faith and recovery of the 
overpayment of VA death pension benefits in the amount of 
$48,663 would be against the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002); 38 
C.F.R. §§ 1.963(a), 1.965(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that legislation enacted by Congress has 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the claimant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
August 2001 Committee decision and March 2002 statement of 
the case, the claimant and her representative were apprised 
of the applicable law and regulations and given notice as to 
the evidence needed to substantiate her claim.  In addition, 
by letters dated in March 2003 and February 2004, the Board 
and the RO explained the provisions of the VCAA, gave 
additional notice of the evidence needed to substantiate the 
claim on appeal, and asked the claimant to submit or 
authorize the RO to obtain additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured VA Eligibility 
Verification Reports and Financial Status Reports dated 
through November 2001, communications from the RO to the 
appellant and from the appellant to the RO, and financial 
information from the Social Security Administration.  

Finally, the Board finds that the appellant has had ample 
opportunity to present evidence and argument in support of 
her appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (Vet. 
App., June 24, 2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in February 2004 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided prior to the most recent 
transfer and certification of the appellant's case to the 
Board.  After the notice was provided, no additional evidence 
was received from the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

However, the RO wrote the appellant in February 2004, 
pursuant to the Board's July 2003 Remand, to inform her of 
the VCAA's provisions as they pertained to her claim and to 
advise her to submit any additional evidence within 30 days, 
although that letter did not specifically contain the 
"fourth element."  

Under the circumstances of this case, the Board finds that 
the appellant has had ample notice of the types of evidence 
that would support her claim and that she has had ample 
opportunity to present evidence and argument in support of 
her appeal.  She has not identified any evidence not already 
of record.  She has requested that the appeal be forwarded to 
the Board and considered based on the evidence that is 
currently of record.  The Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

The appellant was awarded death pension benefits in March 
1980.  In several award letters, including one sent in 
November 1993, the appellant was advised of her 
responsibility to promptly notify VA of any changes in her 
income, that income included payment from any source, 
including income from the family, and that failure to do so 
may result in the creation of an overpayment.  

According to the RO, evidence received from the Social 
Security Administration (SSA) in May 2001 revealed that the 
appellant became eligible for Social Security disability in 
December 1990.  Information subsequently received from SSA 
indicates that she received an initial check for $4,908 in 
May 1992 and $409 monthly thereafter.  In a May 2001 letter, 
the RO proposed to terminate the appellant's VA death pension 
benefits effective January 1, 1992, based on evidence showing 
the receipt of additional income.  In August 2001, the RO 
terminated the appellant's award effective January 1, 1992, 
and the appellant was notified in September 2001 that the 
amount of the overpayment was $48,663.  

In June 2001, correspondence was received from the appellant 
requesting waiver of the debt, as recovery would cause undue 
financial hardship.  

The Committee denied the appellant's request for waiver in an 
August 2001 decision.  The Committee determined that there 
was lack of good faith involved in the creation of the 
indebtedness, as the appellant had failed to report receipt 
of Social Security income in a timely manner.  She knew or 
should have known that her income was a material fact upon 
which VA determined her payment rate.  The Committee then 
determined that the finding of bad faith precluded a 
favorable decision on the appellant's waiver request.

An appellant who is receiving a pension is required to report 
to VA any material change or expected change in income or 
other circumstance that affects the payment of benefits.  38 
C.F.R. § 3.660 (2003).  Payments of any kind and from any 
source is countable income for determining eligibility for VA 
pension benefits, unless specifically excluded by law.  38 
U.S.C.A. § 1521(b); 38 C.F.R. § 3.271(a)(2003).

The provisions of 38 U.S.C.A. § 5302(c) (West 2002) prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining waiver."  

It is noted that the appellant, in multiple award letters, 
was clearly informed of her responsibility to notify VA 
promptly with regard to changes in income and that failure to 
do so would result in the creation of an overpayment in her 
account.  Nevertheless, she failed to advise VA in a timely 
manner of her additional income beginning in May 1992 despite 
being warned of the consequences of any failure to report 
income changes promptly.  

While it is clear that the appellant's failure to report her 
receipt of Social Security income, as she was repeatedly 
notified that it was her responsibility to do, constituted 
substantial fault on her part and directly resulted in the 
creation of the overpayment at issue, she has argued that her 
failure to report that income was due to her advanced age and 
to the fact that English is not her primary language.  She 
also points out that she did not receive any communications 
from the RO from 1993 through 2001, due to the fact that she 
was living in Germany and the APO through which she had 
previously been receiving mail was closed.  Indeed, the 
record shows that several letters to her from the RO during 
that period were returned by the Postal Service.  

Therefore, the Board finds that the appellant's actions in 
failing to notify VA promptly with regard to her income 
contributed substantially to the creation of the debt.  The 
Board further finds, however, that the appellant's actions do 
not rise to the level of fraud, misrepresentation, or bad 
faith so as preclude waiver of recovery of the overpayment at 
issue under the statute.  

Nevertheless, the law and regulations provide that, if the 
debtor's conduct is deemed not to have constituted fraud, 
misrepresentation, or bad faith, the request for waiver will 
be evaluated pursuant to the principles of equity and good 
conscience found in 38 C.F.R. § 1.965(a) (2003).  In applying 
the equity and good conscience standard to a case, the 
factors to be considered by the adjudicator are:  (1) whether 
actions of the debtor contributed to the creation of the 
debt, (2) whether collection would deprive the debtor or the 
debtor's family of basic necessities, (3) whether recovery of 
the debt would nullify the objective for which benefits were 
intended, (4) whether failure to make restitution would 
result in unfair gain to the debtor, and (5) whether the 
debtor has changed position to his detriment due to his 
reliance upon receipt of VA benefits.  Additionally, the 
adjudicator must conduct a "balancing of the faults," 
weighing the fault of the debtor against any fault 
attributable to VA.  38 C.F.R § 1.965(a) (2003).  

As noted above, the Board finds that the appellant's actions 
clearly contributed to the creation of the debt.  Further, 
failure to make restitution would result in unfair gain to 
the debtor, since she was not entitled to the $48,663 which 
she was paid for the period in question.  Also, because the 
purpose of VA death pension benefits is to provide an 
eligible wartime veteran's surviving spouse with a basic 
amount of income and because the record shows that she has 
been receiving Social Security benefits in an amount greater 
than VA death pension benefits, the Board finds that recovery 
of the debt would not nullify the objective for which 
benefits were intended.  

However, there is no indication in the record that the 
appellant has changed position to her detriment due to her 
reliance upon receipt of VA benefits.  Moreover, the 
Financial Status Report submitted by the appellant in May 
2001 shows that her monthly expenses exceeded her monthly 
Social Security income, her sole source of income, by more 
than $384.  Clearly, collection of the debt would deprive the 
appellant of basic necessities and would result in 
significant financial hardship.  

Based on the life expectancy, income, and expenses of the 
appellant, the Board concludes that recovery of the 
overpayment of $48,663 would be against the principles of 
equity and good conscience.  Accordingly, waiver of recovery 
of the overpayment is granted.  38 C.F.R. § 5107(b).  


ORDER

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $48,663 is granted.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



